Citation Nr: 0739620	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-14 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Eligibility to receive Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002) as a surviving 
spouse. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to July 
1968, and from October 1968 to October 1969.  The veteran 
died in February 2004.  The appellant is his widow.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a June 2004 administrative decision by the RO, 
which determined that the appellant was not a surviving 
spouse for the purpose of being granted DIC.


FINDINGS OF FACT

1.  The appellant and veteran were married in September 1998, 
more than 15 years after the veteran was separated from 
service in October 1969; they divorced in August 2002; they 
remarried in May 2003; the veteran died in February 2004. 

2.  The veteran died on February [redacted], 2004.

3.  No child was born of the relationship.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the veteran's 
surviving spouse have not been met.  38 U.S.C.A. §§ 101(3), 
103, 1304, 1318 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 
3.54, 3.206, 3.207 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) is a payment 
which is made by VA under certain circumstances to a 
surviving spouse, child, or parent.  38 U.S.C.A. §§ 101, 
1311(14) (West 2002); 38 C.F.R. § 3.5(a)(1) (2007).  Such 
benefits are predicated, in part, on the claimant being a 
"surviving spouse," or eligible "child," or eligible 
"parent."

VA law provides for DIC benefits to a veteran's surviving 
spouse because of a service-connected death occurring after 
December 31, 1956.  38 U.S.C.A. § 101(14) (West 2002); 38 
C.F.R. § 3.5 (2007).  DIC may be paid to a surviving spouse 
of a veteran who died on or after January 1, 1957, and who 
was married to the veteran (1) before the expiration of 15 
years after the termination of the period of service in which 
the injury of disease causing death was incurred or 
aggravated, or (2) for one year or more prior to the 
veteran's death, or (3) for any period of time if a child was 
born of the marriage or was born to them before the marriage.  
38 C.F.R. § 3.54 (2006).

The term "marriage" for VA purposes means a marriage valid 
under "the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the rights to benefits accrued."  38 
U.S.C.A.
§ 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2007).

Review of the record shows that the appellant and the veteran 
were married twice. The appellant's marriage certificate 
shows that the veteran and the appellant were married in 
September 1998.  The evidence of record shows that they were 
divorced in August 2002.  The appellant and the veteran 
remarried in May 2003.  No children were born of their 
relationship.  As noted above, the veteran died in February 
2004.  

The appellant was lawfully married to the veteran when the 
veteran died.  However, DIC may only be paid to a surviving 
spouse who was married to the veteran one year or more prior 
to the veteran's death (unless there was a child born to 
them, or the veteran died within 15 years of discharge from 
service).  38 U.S.C.A. §§ 1102(a), 1304; 38 C.F.R. § 3.54(c).  
In the present case, the veteran and the appellant were re-
married in May 2003 less than one year prior to his death in 
February 2004.  

When there has been more than one marriage to the veteran, 
for periods commencing on or after January 1, 1958, where a 
surviving spouse has been married legally to a veteran more 
than once, the date of the original marriage will be used in 
determining whether the statutory requirement as to the date 
of marriage has been met.  See 38 U.S.C.A. § 103(b) (West 
2002); 38 C.F.R. § 3.54(e) (2007).

The appellant contends that this statute applies to take the 
date of her marriage to the veteran back to their initial 
marriage date in September 1998; thus more than one year 
prior to his death in February 2004.

Although the Board is sympathetic to the appellant's claim, 
her marriage to the veteran does not meet the criteria for 
recognition as his surviving spouse for entitlement to DIC 
benefits even with consideration of Sections 103(b) and 
3.54(e).  The evidence shows they were initially married in 
September 1998, more than 15 years after his separation from 
active service in October 1969.  Sections 103(b) and 3.54(e) 
both specify that their application is in determining whether 
the statutory requirement as to the date of marriage has been 
met, not the duration of the marriage.  The Board also notes 
that there were no children born between them either before 
or after their marriage.  Therefore, the Board finds basic 
eligibility for DIC benefits as the veteran's surviving 
spouse is not warranted.  The Court has held that in cases 
such as this, where the law is dispositive, the claim should 
be denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Generally, the VA has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The United States Court of Veterans Appeals (Court) 
has held that in cases in which the law and not the evidence 
is dispositive, a claim for entitlement to VA benefits should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law. Sabonis, supra. In cases such as here, the duty to 
notify or assist a claimant has no application where a claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefits.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 
Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

 


 Department of Veterans Affairs


